Citation Nr: 0000068	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-26 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran had active service from to February 1962 to June 
1971.

This appeal arises from an August 1996 decision by the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO) that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for PTSD.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The Board denied entitlement to service connection for 
PTSD in a decision dated in May 1987.

3.  Evidence obtained since the May 1987 Board decision 
includes statements by the veteran, VA outpatient treatment 
records, VA discharge summaries, a VA field examination 
report and private treatment records; this evidence does not 
bear directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim regarding the denial of service connection for 
PTSD.


CONCLUSION OF LAW

The May 1987 Board decision denying service connection for 
PTSD is final; new and material evidence has not been 
presented to reopen the claim.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 20.1105 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  Pursuant 
to 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See also 38 C.F.R. § 
20.1100.

New and material evidence has been defined as evidence which 
has not been previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration.  It must be neither cumulative 
nor redundant and by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to decide fairly the merits of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. Brown, 155 F.3d 
1356 (Fed Cir 1998).  More specifically, to be "material," 
evidence must be relevant and probative to the issue at hand; 
that is, it must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 
Vet.App. 273 (1996).

Since the Board's May 1987 decision denying entitlement to 
service connection for PTSD is final, the case will not be 
reopened unless new and material evidence has been presented.



Factual Background

At the time of the Board's May 1987 decision, the evidence of 
record included the service medical records, which are 
negative for complaints, symptoms or findings regarding a 
psychiatric condition.  The examination segment of the report 
of the examination for separation, dated in June 1971, is 
also negative for findings of a psychiatric condition.

Also before the Board was an October 1985 stressor statement 
by the veteran regarding the deaths of persons with whom he 
served, writing condolence letters, smelling burning flesh 
and seeing people killed. 

A September 1985 VA discharge summary includes a diagnosis of 
recurrent major depressive disorder.  An October 1985 
addendum added a diagnosis of dependent personality disorder.  

Treatment records dated from April 1979 to June 1983 from 
Dale Dodson, D.O., are negative for a diagnosis of PTSD and 
an April 1979 letter from Dr. Dodson described the veteran's 
condition as a depressive syndrome.

An October 1983 VA psychiatric evaluation includes diagnoses 
of alcohol dependence in remission and phase of life 
problems.  VA mental health clinic records dated from 
November 1983 to July 1985, and a September 1985 VA 
psychiatric evaluation are negative for a diagnosis of PTSD.  
An October 1985 VA day hospital treatment note states that 
there were PTSD issues that should be assessed.  The 
remainder of the day hospital treatment notes is negative for 
evidence of PTSD.  

A rating decision dated in December 1985 denied service 
connection for a psychiatric disorder claimed as PTSD.  The 
veteran appealed.  

The April 1986 personal hearing transcript shows that the 
veteran testified that he was convinced that his history of 
alcohol abuse was a part of his Vietnam experience.  He 
stated that he did nothing in the war, that he was drunk 
while he was in Vietnam.  He worked with SEALs and others who 
risked their lives.  He felt that it would have been better 
if he had been in combat.  He was relieved of his duties 
during his first tour in Vietnam.  He did well on his next 
assignment and went back to Vietnam in charge of a mobile 
support team in April 1969.  

He testified that he had not worked since August 1983.  He 
stated that he was first treated for depression in 1972 and 
his drinking got worse in 1975 after his divorce.  He 
testified about his gambling problems and his alcohol abuse.

The veteran testified that his depression was caused by 
Vietnam and his suppression of his Vietnam experience.  He 
has dreams of Vietnam on occasion.  He testified that one 
doctor said he might have a transferal, but he does not know 
what that meant.  He stated that he is either manic or 
depressed. 

The Board denied service connection by decision dated in May 
1987.

Evidence obtained since the May 1987 Board decision consists, 
in part, of treatment records from St. Paul-Ramsey Medical 
Center (Ramsey) that include a history of PTSD as related by 
the veteran and his wife [sic].  A July 1995 discharge 
summary from Ramsey states that the veteran's diagnoses had 
included PTSD.  The diagnosis was major depression, affective 
disorder, agoraphobia.  

A jULY 1995 psychiatric evaluation from the Linden Center for 
Psychological Health (Linden) states that the veteran was 
service-connected for PTSD and that he was seeking to 
increase his pension for it.  The diagnoses were chronic 
major depressive disorder, alcoholism in remission, PTSD in 
remission, and pathological gambling in remission.  Linden 
treatment notes dated from August 1995 to January 1996 are 
negative for a diagnosis of PTSD.  

A VA Field Examination report states that the veteran was 
interviewed in September 1996 at his apartment.  The veteran, 
his girlfriend, his landlord and a receptionist who worked in 
the veteran's building all testified that he would not leave 
his apartment except to get his mail.  The examiner made no 
diagnoses or recommendations.  

A December 1995 rating action granted nonservice-connected 
pension for major depression, affective disorder and 
agoraphobia.  An October 1996 rating action added special 
monthly pension housebound benefits for the veteran's 
nonservice connected condition.

A June 1997 VA printout states that the veteran's PTSD 
examination was canceled because the veteran withdrew his 
claim.  The veteran's August 1997 VA Form 9 states that he 
could not attend his examination because of PTSD symptoms but 
he would now attend one.  An October 1997 VA printout states 
that the veteran did not report for his scheduled PTSD 
examination.  In a March 1999 Statement in Support of Claim 
the veteran withdrew his request for an examination and 
requested that the Board consider his agoraphobia, which he 
stated goes along with his PTSD.  

Analysis

In this case, while the evidence submitted since the May 1987 
Board denial is new, it is not material.  At best, the 
medical evidence discloses that the veteran or his wife [sic] 
related a history of a diagnosis of PTSD and that as a result 
the Linden examiner made a diagnosis of PTSD in remission.  
Similarly, the Ramsey records indicate that he related a 
history of a diagnosis of PTSD, but the Ramsey personnel did 
not make such a diagnosis.  The evidence is also negative in 
that no physician, from Linden, Ramsey or the VA, made a 
diagnosis of PTSD based on observation or testing of the 
veteran.  None of the more recent treatment records contain a 
clear diagnosis of PTSD.  The lay statements and the 
veteran's testimony and written statements, in particular the 
veteran's statement that his agoraphobia is attributable to 
PTSD, are not probative, since lay persons generally are not 
capable of proffering competent opinions as to medical 
etiology or the onset of a medical disability.  See Marciniak 
v. Brown, 10 Vet.App. 198, 201-202 (1997), Routen v. Brown, 
10 Vet.App. 183 (1997) and Falzone v. Brown, 8 Vet.App. 398, 
403 (1995) (regarding the need for a medical nexus in cases 
requiring new and material evidence to be reopened); see also 
Heuer v. Brown, 7 Vet.App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992); Lathan v. Brown, 7 
Vet.App. 359, 365 (1995); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  The veteran's testimony regarding transference is 
also not material since it is not first hand.  A layman's 
account, filtered as it was through a layman's sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet.App. 69, (1995).  In any event, he 
stated that he was not sure of the import of the statement.

Therefore, the additional evidence, while new, is not 
material, and even if viewed in the context of all the 
evidence, both new and old, is not so significant that it 
must be considered to fairly decide the merits of the claim.  
Therefore, after a careful and thorough review of the record, 
it is concluded that the evidence is not material to reopen 
the claim, even under the more liberal standard announced in 
Hodge.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for PTSD, thus, the claim is not 
reopened. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

